873 F.2d 633
Charles T. FOSTER, Plaintiff-Appellant,v.PORT AUTHORITY TRANS-HUDSON CORPORATION, Defendant-Appellee.
No. 704, Docket 88-7924.
United States Court of Appeals,Second Circuit.
Argued Feb. 8, 1989.Decided April 26, 1989.

Appeal from an order of the United States District Court for the Southern District of New York (Miriam Goldman Cedarbaum, Judge) granting defendant's motion for judgment pursuant to Fed.R.Civ.P. 12(c).  We conclude that the immunity provided to the states by the Eleventh Amendment does not extend to the defendant.  We therefore reverse.
Richard W. Miller, Islip, N.Y.  (Peter M.J. Reilly, O'Hagan and Reilly, Islip, N.Y., of counsel), for plaintiff-appellant.
Arthur P. Berg, New York City (Patrick J. Falvey, Anne M. Tannenbaum, New York City, of counsel), for defendant-appellee.
Before KEARSE and WINTER, Circuit Judges, and SWEET, District Judge.*
PER CURIAM:


1
This case raises precisely the same issue as that decided this day in Feeney v. Port Authority Trans-Hudson Corporation, (2d Cir.1989).  873 F.2d 628.    We reverse and remand for the reasons stated in that opinion.



*
 The Hon. Robert W. Sweet, United States District Judge for the Southern District of New York, sitting by designation